WARDEN, J.
Epitomized Opinion
The National Bank of Van Wert, Ohio, ñléd an action to foreclose a mortgage on certain land belonging to Coil. To this petition the Portable| Elevator Mfg. Company filed a cross-petition alleging' that it sold and delivered certain materials t Coil for the*, construction of a corn crib on his farm, The Elevator Company also claimed that it retains title to this building by contract and thereby tained a lien for the cost of the building. As lower court held for the defendant, the Bank prosecuted error. In holding that the Portable Elevator Company .had no claim as against the corn crib the Court of Appeals held:
1. As the material which went into the cril became part of the real estate, the defendant Man-ufaeting Company lost its claim to the same am also lost any lien which it may have had.